Citation Nr: 1139041	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  10-00 244A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for scars resulting from tick bites.

2.  Entitlement to service connection for Lyme disease.

3.  Entitlement to service connection for eye disability.

4.  Entitlement to service connection for arthritis of the hands.

5.  Entitlement to service connection for arthritis of the feet.

6.  Entitlement to service connection for low back disability.

7.  Entitlement to service connection for radiculopathy of the upper extremities.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1962 to January 1966.  He also served in the U.S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1962 to January 1966.

2.  On September 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


